Title: From Thomas Jefferson to John Vaughan, 12 July 1806
From: Jefferson, Thomas
To: Vaughan, John


                        
                            Washington July 12. 06.
                        
                        Th: Jefferson has recieved safely the letter of mr Vaughan & the packets from mr Michaux which he was so
                            kind as to forward, and he now takes the liberty of putting a letter to mr Michaux under mr Vaughan’s cover, and with
                            his thanks presents him his salutations & best wishes.
                    